722 N.W.2d 282 (2006)
Troy PARKER, Relator,
v.
UNIVERSITY OF MINNESOTA, and Self-Insured/Sedgwick Claims Management Services, Respondents.
No. A06-1253.
Supreme Court of Minnesota.
October 2, 2006.
Jay T. Hartman, Jennifer A. Clayson Kraus, Heacox, Hartman, koshmrl, Cosgriff & Johnson, P.A., Saint Paul, MN, for Respondents.
Troy Parker, Minneapolis, MN, for Relator.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed June 8, 2006, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that, [s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT:
/s/ Sam Hanson
Associate Justice
PAGE and GILDEA, JJ., took no part in the consideration or decision of this case.